In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00195-CR



           JERRY LEON MCNEIL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
               Marion County, Texas
               Trial Court No. F13586




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Our review of the court reporter’s record and clerk’s record in this case indicates that

both such records contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date,

a home address, and the name of any person who was a minor at the time the offense was

committed.” TEX. R. APP. P. 9.10(a)(3). Both records include the names of persons who were

minors at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because

the court reporter’s record and clerk’s record contain sensitive data, we order the Clerk of this

Court or her appointee, in accordance with Rule 9.10(f), to seal the electronically filed reporter’s

record and clerk’s record in this case.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: March 25, 2015




                                                 2